DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “In one embodiment,” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim17 is objected to because of the following informalities:  line 2, “instruction” should be changed to –instructions—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:
Claim 1, in the final two lines, recites “creating a field boundary based on an outer edge of an area covered by combine harvester harvesting operations”. However, the original disclosure fails to describe how a field boundary is created in post-processing using the load data and the harvest yield data such that one of ordinary skill in the art would know how to make the invention. 

Claims 9-11, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:
Claim 9, in the final two lines, recites “creating a field boundary based on an outer edge of an area covered by combine harvester harvesting operations”. However, the original disclosure fails to describe how a field boundary is created in post-processing using the load data and the harvest yield data such that one of ordinary skill in the art would know how to make the invention. 

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:
Claim 17, in the final two lines, recites “creating a field boundary based on an outer edge of an area covered by combine harvester harvesting operations”. However, the original disclosure fails to describe how a field boundary is created in post-processing using the load data and the harvest yield data such that one of ordinary skill in the art would know how to make the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1 sets forth a method for processing harvest yield data but fails to claim any computer (i.e. structure) by which to carry out the method. It is therefore unclear what exactly is “receiving load data”, “receiving harvest yield data”, “post-processing”…. etc. The claim is therefore indefinite. 
Claim 1 sets forth “a method for processing harvest yield data” in the preamble, then goes on to recite “receiving harvest yield data from a combine harvester” in line 3.  The preamble is inconsistent with the body of the claim.
Claim 1 sets forth “a method for processing harvest yield data” in the preamble, then recites no “processing” in the body of the claim but instead “post-processing the load data and the harvest yield data” in line 4. The preamble is inconsistent with the body of the claim.     
Claim 1, line 6, sets forth the step of “generating yield data”. However, it is unclear how this yield data is related to the harvest yield data already set forth in line 3. Specifically, it is unclear if these two yield data are one and the same or two different yield data altogether and if so, how. 
Claim 1, in the final two lines, recites “creating a field boundary based on an outer edge of an area covered by combine harvester harvesting operations”. However, it is unclear how and when the “outer edge of an area covered by combine harvester harvesting operations”, on which the creation of the field boundary is based, is obtained. There is no correlation between this limitation and any of the data previously set forth in the claim. The claim is therefore indefinite. 
Claim 5 sets forth “determining a start time…” and “determining an end time…” in the post-processing. However, it is unclear how these times and positions can be determined from load data and harvest yield data and/or yield data, as claimed. The claim is therefore indefinite. 
Claim 6 sets forth “calculating a total grain yield weight” of the combine harvester and of the grain cart. However, it is unclear how this “yield weight” is related to the “load data”, the “harvest yield data” and/or the “yield data” already set forth in independent claim 1 from which claim 6 depends. 

Claims 9-11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 9, line 10, sets forth the step of “generating yield data”. However, it is unclear how this yield data is related to the harvest yield data already set forth in line 7. Specifically, it is unclear if these two yield data are one and the same or two different yield data altogether and if so, how. 
Claim 9, in the final two lines, recites “creating a field boundary based on an outer edge of an area covered by combine harvester harvesting operations”. However, it is unclear how and when the “outer edge of an area covered by combine harvester harvesting operations”, on which the creation of the field boundary is based, is obtained. There is no correlation between this limitation and any of the data previously set forth in the claim. The claim is therefore indefinite. 
Claim 13 sets forth “determining a start time…” and “determining an end time…” in the post-processing. However, it is unclear how these times and positions can be determined from load data and harvest yield data and/or yield data, as claimed. The claim is therefore indefinite. 
Claim 14 sets forth “calculating a total grain yield weight” of the combine harvester and of the grain cart. However, it is unclear how this “yield weight” is related to the “load data”, the “harvest yield data” and/or the “yield data” already set forth in independent claim 9 from which claim 14 depends. 

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 17, line 8, sets forth the step of “generating yield data”. However, it is unclear how this yield data is related to the harvest yield data already set forth in line 5. Specifically, it is unclear if these two yield data are one and the same or two different yield data altogether and if so, how. 
Claim 17, in the final two lines, recites “creating a field boundary based on an outer edge of an area covered by combine harvester harvesting operations”. However, it is unclear how and when the “outer edge of an area covered by combine harvester harvesting operations”, on which the creation of the field boundary is based, is obtained. There is no correlation between this limitation and any of the data previously set forth in the claim. The claim is therefore indefinite. 


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 16, 2022